DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, 17-19 and 21 recites the limitation "apparatus" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Specifically, a plurality of apparatus were introduced in the claim, for example “an apparatus”, and “the network apparatus” and it is unclear to which apparatus the Applicant is referring.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 7-9, 11-13, 17-19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”. Claim(s) 1, 7, 11 and 17 are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example reserve a plurality of identifiers for a user apparatus, each of said plurality of identifiers being suitable for addressing the user apparatus within at least one cell controlled by the network apparatus; and transmit an indication of at least one of said plurality of identifiers to the user apparatus. The apparatus and the method claims 7, and 17 recites limitation, “use at least one of said plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within one or more of the cell controlled by the network apparatus”. Since the claims are directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES). The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites reserve a plurality of identifiers for a user apparatus, each of said plurality of identifiers being suitable for addressing the user apparatus within at least one cell controlled by the network apparatus; and transmit an indication of at least one of said plurality of identifiers to the user apparatus, recited in the claim is no more than an abstract idea i.e., mental process of estimating, etc. (Step 2A: Prong One Abstract Idea=Yes). The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes). Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of receiving, transmitting, using and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the select step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the electronic card is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-13, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchino et al (EP 2947934).
Regarding claim 1, Uchino et al discloses, an apparatus (fig. 1-14), comprising: 
at least one processor (¶ 0081); and at least one memory comprising computer code that, when executed by the at least one processor (¶ 0081-0083), causes the apparatus at least to: 
reserve a plurality of identifiers for a user apparatus, each of said plurality of identifiers being suitable for addressing the user apparatus within at least one cell controlled by the network apparatus (¶ 0026, 0029-0030, and 0049, fig. 1-3, the allocation unit 11 is configured to allocate a C-RNTI#A and a C-RNTI#B to the mobile station UE#1 and allocate the C-RNTI#A and a C-RNTI#C to the mobile station UE#2.); and 
transmit an indication of at least one of said plurality of identifiers to the user apparatus (¶ 0038, 0043, and 0049, fig. 1-3, the mobile station UE determines whether multiple C-RNTIs are allocated to the mobile station UE by the radio base station eNB). 
 Regarding claim 2, Uchino et al discloses, wherein the executed computer code further causes the apparatus to: when reserving said plurality of identifiers, reserve identifiers in a plurality of cells controlled by the network apparatus (¶ 0012, 0026, 0030, fig. 1-14).  
Regarding claim 3, Uchino et al discloses, wherein at least one of the identifiers reserved for the plurality of cells controlled by the network apparatus does not identify the user apparatus within every cell controlled by the network apparatus (¶ 0012, 0026, 0030, fig. 1-14).  
	Regarding claim 7, Uchino et al discloses, an apparatus, comprising: 
at least one processor; and at least one memory comprising computer code that, when executed by the at least one processor (¶ 0081-0083), causes the apparatus at least to:
 receive at least one indication from a network apparatus indicating a plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within at least one cell controlled by the network apparatus (¶ 0026, 0029-0030, and 0049, fig. 1-3, the allocation unit 11 is configured to allocate a C-RNTI#A and a C-RNTI#B to the mobile station UE#1 and allocate the C-RNTI#A and a C-RNTI#C to the mobile station UE#2.); and 
use at least one of said plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within one or more of the cell controlled by the network apparatus (¶ 0038, 0043, and 0049, fig. 1-3, the mobile station UE determines whether multiple C-RNTIs are allocated to the mobile station UE by the radio base station eNB). 
Regarding claim 8, Uchino et al discloses, use at least one of said plurality of identifiers for identifying the user apparatus within a cell controlled by the network apparatus (¶ 0026, 0029-0030, 0049 fig. 1-14).  
Regarding claim 9, Uchino et al discloses, wherein the executed computer code further causes the apparatus to: use at least one of said plurality of identifiers for identifying the user apparatus within a plurality of cells controlled by the network apparatus (¶ 0012, 0026, 0030, fig. 1-14). 
 	Regarding claim 11, Uchino et al discloses, a method, comprising:  
reserving a plurality of identifiers for a user apparatus, each of said plurality of identifiers being suitable for addressing the user apparatus within at least one cell controlled by the network apparatus (¶ 0026, 0029-0030, and 0049, fig. 1-3, the allocation unit 11 is configured to allocate a C-RNTI#A and a C-RNTI#B to the mobile station UE#1 and allocate the C-RNTI#A and a C-RNTI#C to the mobile station UE#2.); and 
transmitting an indication of at least one of said plurality of identifiers to the user apparatus (¶ 0038, 0043, and 0049, fig. 1-3, the mobile station UE determines whether multiple C-RNTIs are allocated to the mobile station UE by the radio base station eNB). 
 	Regarding claim 12, Uchino et al discloses, wherein the reserving comprises: reserving identifiers in a plurality of cells controlled by the network apparatus (¶ 0012, 0026, 0030, fig. 1-14).  
Regarding claim 13, Uchino et al discloses, wherein at least one of the identifiers reserved for the plurality of cells controlled by the network apparatus does not identify the user apparatus within every cell controlled by the network apparatus (¶ 0012, 0026, 0030, fig. 1-14).  
Regarding claim 17, Uchino et al discloses, a method, comprising: 
receiving at least one indication from a network apparatus indicating a plurality of identifiers for identifying a user apparatus or transmissions intended for the user apparatus within at least one cell controlled by the network apparatus (¶ 0026, 0029-0030, and 0049, fig. 1-3, the allocation unit 11 is configured to allocate a C-RNTI#A and a C-RNTI#B to the mobile station UE#1 and allocate the C-RNTI#A and a C-RNTI#C to the mobile station UE#2.); and 
using at least one of said plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within one or more of the cell controlled by the network apparatus (¶ 0038, 0043, and 0049, fig. 1-3, the mobile station UE determines whether multiple C-RNTIs are allocated to the mobile station UE by the radio base station eNB).  
Regarding claim 18, Uchino et al discloses, using at least one of said plurality of identifiers for identifying the user apparatus within a cell controlled by the network apparatus (¶ 0026, 0029-0030, 0038, 0043 and 0049, fig. 1-14).  
Regarding claim 19, Uchino et al discloses, using at least one of said plurality of identifiers for identifying the user apparatus within a plurality of cells controlled by the network apparatus (¶ 0012, 0026, 0030, fig. 1-14).  
Regarding claim 21, Uchino et al discloses, a computer program embodied on a non-transitory computer readable medium, the computer program comprising a set execution of which by a processor configures an apparatus to at least to perform the method of claim 11 (¶ 0012, 0026, 0030-0043, 0083, fig. 1-14, see claim 1 for more detail).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al (EP 2947934) in view of Lee et al (US 20200275403).
Regarding claim 4, Uchino does not specifically disclose wherein at least one of the identifiers reserved for the plurality of cells controlled by the network apparatus identifies the user apparatus at a particular operating frequency of the plurality of cells, such that the same identifier may be used to address the user apparatus in the plurality of cells.
In the same field of endeavor, Lee discloses, wherein at least one of the identifiers reserved for the plurality of cells controlled by the network apparatus identifies the user apparatus at a particular operating frequency of the plurality of cells, such that the same identifier may be used to address the user apparatus in the plurality of cells (¶ 0113, fig. 1-9). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Uchino by specifically adding feature in order to enhance system performance to enables improving reference signal transmission and receiving efficiency as taught by Lee et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al (EP 2947934) in view of Uchino et al (US 20150312752).
Regarding claim 5, Uchino(EP) does not specifically disclose wherein the executed computer code further causes the apparatus to: determine that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; and perform said reserving in response to said determination.
In the same field of endeavor, Uchino(US) discloses, determine that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; and perform said reserving in response to said determination (¶ 0028, 0034, 0048-0062). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Uchino(EP) by specifically adding feature in order to enhance system performance to the collision of mobile station can be avoided, even when the same cell unique identifier is allocated with respect to some mobile station within phantom cell as taught by Uchino(US).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al (EP 2947934) in view of Uchino et al (US 20070002812).
Regarding claim 6, Uchino does not specifically disclose determine that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; and perform said reserving in response to said determination.
In the same field of endeavor, Malkamaki et al discloses, determine that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; and perform said reserving in response to said determination (¶ 0044, 0063). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Uchino et al by specifically adding feature in order to enhance system performance to performs signaling using different signaling structure in a backward compatible way, thus providing the HS-SCCH structure in a consistent manner as taught by Malkamaki et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAWAR IQBAL/Primary Examiner, Art Unit 2643